DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendments filed 07/01/2022.

Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Son et al. (2019/0166076) discloses an electronic device for accessing a contact and information exchange and management system, the electronic device comprising: a communication module coupleable to a network; a processor; and an application module executable by the processor to perform a plurality of operations.

However, the prior art of record fails to teach or suggest obtaining at least one set of dynamic information relating to at least one of a first user of the electronic device or the electronic device; receiving a selection of shareable information for at least a second user from the first user of the electronic device, wherein the shareable information comprises at least part of the at least one set of dynamic information; transmitting an indication of the shareable information from the electronic device via the communication module of the electronic device; and enabling subsequent input from the user modifying the shareable information or at least partially restricting access by the at least second user with respect to the shareable information as set forth in independent Claim 1.  The cited prior art does not teach or suggest obtaining at least one set of dynamic information relating to at least one of a first user of the electronic device or the electronic device.  The cited art does not teach or suggest receiving a selection of sharable information for at least a second user from the first user of the electronic device, wherein the shareable information comprises at least part of the at least one set of dynamic information.  The cited art does not teach or suggest transmitting an indication of the shareable information from the electronic device via the communication module of the electronic device.  The cited art does not teach or suggest enabling subsequent input from the user modifying the shareable information or at least partially restricting access by the at least second user with respect to the shareable information.  Thus, these are some of the reasons why the newly amended claims are allowable. 


Similar limitations are present with independent claims 6 and 11. Therefore, Claims 1, 6, and 11 are allowed because of the combination of other limitations and the limitations listed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ANDREW WOO/ Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                                                                                                                                                                                                                               08/23/2022